El Juez Asociado Se. Wiolp,
emitió la opinión del tribunal.
El apelante fué acusado de un delito de daños maliciosos por haber entrado en una propiedad particular y matado allí maliciosamente un potro perteneciente al perjudicado. No hubo duda alguna del disparo hecho al potro y el funda-mento principal de error fué que no se probó que existiera ninguna malicia.
Para justificar la ausencia de malicia hubo prueba ten-dente a acreditar, que mientras el acusado iba para un rosa-rio vio un bulto en el camino, creyó que era un fantasma y disparó contra él matando al potro. Sin embargo, una persona que hace uso de un instrumento peligroso como lo es un revólver, debe estar razonablemente segura antes de dis-parar de que no causará daño con el tiro. En este caso el acusado tenía motivos para creer que el objeto que se apa-recía podría ser otra cosa que no fuera un fantasma. Por el hecho de no tomar precauciones o por tal descuido po-dría inferirse la malicia. “Malicia” está definida de este modo en el Código Penal:
“Las palabras 'malicia1, ‘maliciosamente,’ denotan la comisión *76de un acto dañoso intencionalmente, sin justa causa o excusa, — -la esciente infracción de ia ley, en perjuicio de otro.”
En el presente caso, además, la corte tenía derecho ft creer, en vista de la prueba, como probablemente creyó en realidad, que los hechos sucedieron de otro modo.
También sostuvo el apelante que no se probó la fecha en que fué cometido el delito toda vez que no se especificó el año de la ocurrencia. Creemos que toda la tendencia de la prueba fué acreditar un suceso reciente. El apelante apa-rentemente lo que alega es que no se probó que el delito es-tuviera dentro del período de su prescripción, pero tal ale-gación generalmente es materia de defensa.
Debe confirmarse la sentencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey, Hutchison y Franco Soto.